In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-038 CR

NO. 09-03-039 CR

____________________


TIMOTHY WADE LEWIS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 76369 and 76739




MEMORANDUM OPINION
	Timothy Wade Lewis entered guilty pleas to separate indictments for felony theft
and possession of a controlled substance, cocaine.  Following a plea bargain agreement
between Lewis and the State, the trial court deferred adjudication of guilt in both cases and
placed Lewis on community supervision for four years.  In subsequent proceedings, the
trial court proceeded to adjudicate guilt, convicted Lewis, and assessed punishment in each
case at one year of confinement in a state jail facility. Lewis filed pro se notices of appeal
on January 8, 2003.  
	In each case, the trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case, and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications are included in
the records on appeal. 
	On January 15, 2003, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records by February 14, 2003.  See Tex. R. App. P. 37.1. 
The records have not been supplemented with amended certifications.  In each case,
because a certification that shows the defendant has the right of appeal has not been made
part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d).   
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
									PER CURIAM

Opinion Delivered March 6, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.